DETAILED ACTION
Examiner’s Note: Prosecution of the application has been taken over by Examiner Kim from previous Examiner Blake. In accordance with MPEP 704.01, the examiner will give full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. All future communications should be directed to Examiner Kim at the contact information provided at the end of this Office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to for the following reasons:
“The disclosure provides” in lines 1-2 should be avoided.  The Examiner suggests amending the second sentence so that it reads “A single limb stance body balance analysis system will aid medical practitioners to analyze  crucial factors for risk minimization, injury prevention, fitness, and rehabilitation.”
The recitation of “Two parameters vibration-jitter and force per unit mass (FPUMP)” in lines 4-5 is grammatically awkward. The Examiner suggests amending the recitation to be “Vibration-jitter and force per unit mass (FPUMP)”.
The recitation of “SLS” in line 6 should be “single limb stance (SLS)”. 
The recitation of “Further, the vibration and force imposed on each joint a first balance score was quantified.” In lines 6-7 is grammatically awkward. The 
The recitation of “second balance” in line 7 should be “second balance score”.
The recitation of “associated different” in line 10 should be “associated with different”. 
Correction is required.  See MPEP § 608.01(b).

 	Claim Objections
Claims 1, 7, 11, 13, and 18 are objected to because of the following informalities:  
Claim 1, line 14: “and FPUM” should be “and the FPUM”;
Claim 1, line 17: “FPUM” should be “the FPUM”;
Claim 1, line 18: “vibration profile” should be “a vibration profile”;
Claim 1, line 19: the comma after “body vibrations” should be deleted;
Claim 7, line 2: “IR” should be “infrared (IR)”;
Claim 11, line 18: “and FPUM” should be “and the FPUM”;
Claim 11, line 21: “FPUM” should be “the FPUM”;
Claim 11, line 22: “vibration profile” should be “a vibration profile”;
Claim 11, line 24: the comma after “body vibrations” should be deleted;
Claim 13, line 16: “and FPUM” should be “and the FPUM”;
Claim 13, line 18: “FPUM” should be “the FPUM”;
Claim 13, line 19: “vibration profile” should be “a vibration profile”;
Claim 13, line 20: the comma after “body vibrations” should be deleted; and
. 
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-11, 13, 17-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 6-7 and 9-10 are rejected by virtue of their dependence from claim 1. 
Claims 17-18 and 20 are  rejected by virtue of their dependence from claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-11, 13, 17-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a joint movement profile of the person in 3D space” in line 10 which indicates that there is a single joint movement profile for the person. Claim 1 further indicates that “the joint movement profile is different for each joint of the person” in lines 11-12 which indicates that there are more than one joint movement profiles. It is 
Claim 1 recites “Brand-Altman plot” in line 15. It is unclear what a “Brand-Altman plot” is meant to encompass because there is no ordinary meaning for the term. The Examiner notes that Bland-Altman plots have an ordinary meaning. Claims 11 and 13 are rejected for reciting similarly unclear recitations.
Claim 1 recites “the vibration index is an aggregated score comprising vibration profile of the person for all of the joints, and wherein the vibration index is corrective body vibrations, measured quantitatively in terms of angular motion across hip, knee and trunk of the person” in lines 17-21. Therefore, the vibration index is defined to be “an aggregated score comprising vibration profile” and “corrective body vibrations”, but an aggregated score and corrective body vibrations are different components. It is unclear how a vibration index can be both “an aggregated score comprising vibration profile” and “corrective body vibrations”. Additionally, it is unclear whether the vibration index is of “all of the joints” or only for “hip, knee and trunk of the person”. Claims 11 and 13 are rejected for reciting similarly unclear recitations. 
Claim 1 recites “wherein the first balance score is complement to one of exponential of a product of beta and negative inverse of the vibration index” in lines 25-28. The relationship between the first balance score and the exponential is unclear because it is unclear what “complement to” means. Additionally, it is unclear what “one of” refers to because there is only one limitation that follows the recitation (i.e., “exponential function of a product of beta and negative inverse of the vibration index” 
Claim 1 recites “the second balance score is computed as complement to…” in lines 30-31. The relationship between the first balance score and the following limitations is unclear because it is unclear what “complement to” means. Claims 11 and 13 are rejected for reciting similarly unclear recitations.
Claim 1 recites “beta value” in line 28 and “beta” in line 27. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 27 will be interpreted to be “a beta value”, and the recitation in line 28 will be interpreted to be “the beta value”. Claims 11 and 13 are rejected for reciting similarly unclear recitations.
Claim 1 recites “the vibration in each joint” in line 34. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the recitation in line 34 is the same as “vibration jitter” in line 9. Claims 11 and 13 are rejected for reciting similarly unclear recitations.
Claim 1 recites “postural balance” in lines 1 and 42.  It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. Claims 11 and 13 are rejected for reciting similarly unclear recitations.

Claims 6-7 and 9-10 are rejected by virtue of their dependence from claim 1. 
Claims 17-18 and 20 are  rejected by virtue of their dependence from claim 13.
Claim 10 recites “the X-Y-Z coordinates” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 9-11, 13, 17-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. Claims 1, 6-7, 9-11, 13, 17-18, 20 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a method, which is a process.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: removing a plurality of noises from the skeleton data;
[B1]: calculating a single limb stance (SLS) duration of the person using the skeleton data of the person;
[C1]: computing a velocity profile of each joint of the person;
[D1]: measuring a vibration jitter and a force per unit mass (FPUM) of the person using a joint movement profile of the person in 3D space, wherein the joint movement profile is different for each joint of the person, wherein the joint movement profile is obtained from the 3D motion sensor;
[E1]: validating the calculated SLS duration, the measured vibration jitter and FPUM using a Brand-Altman plot;

[G1]: generating a first balance score and a second balance score of the person using the SLS duration and the vibration index, wherein the first balance score and the second balance score jointly indicate the postural balance of the person, wherein the first balance score is complement to one of exponential function of a product of beta and negative inverse of the vibration index, wherein beta value is 0.00490, wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed as complement to one of exponential function of a product of the beta value, and a summation of the SLS duration of the person with inverse of the vibration index, and wherein the second balance score indicates the vibration in each joint of the person in three dimensional space and the time duration for which the person stays in the single limb stance; 
[H1]: validating the second balance score with a standard clinical score such as Berq Balance Scale, Timed up and go scale; 
[I1]: performing a regression analysis to correlate the first balance score and the second balance score with the standard clinical score; and 

These elements [A1]-[J1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of obtaining skeleton data, manually delete erroneous data, mentally calculate a SLS duration based on points of the skeleton data, mentally (or with the aid of pen-and-paper) compute a derivative of the skeleton data to obtain a velocity profile, mentally (or with the aid of pen-and-paper) calculate vibration jitter and FPUM based on the velocity profile of the joints, mentally (or with the aid of pen-and-paper) calculate a vibration index and first and second balance scores, and compare the scores to clinical standards. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: obtaining skeleton data of the person using a 3D motion sensor;
[B2] wherein the person is performing a single limb stance (SLS) exercise; and
[C2]: processor implemented steps.
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the use of a 3D motion sensor for obtaining skeleton data is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)).
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - See MPEP 2106.04(d) and MPEP 2106.05(h).
The element [C2] does not integrate the exception into a practical application of the exception because the element [C2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: obtaining skeleton data of the person using a 3D motion sensor;
[B3] wherein the person is performing a single limb stance (SLS) exercise; and
[C3]: processor implemented steps.
Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such 3D motion sensor is well-understood, routine, and conventional, as is evidenced by “A Markerless Motion Tracking Approach to Understand Changes in Gait and Balance: A Case Study” to Dolatabadi et al. (hereinafter Dolatabadi) (previously cited). In particular, Dolatabadi teaches that a gait laboratory typically uses different tools including 3D motion analysis to evaluate biomechanics of gait (Dolatabadi Page 2 Introduction Section). Dolatabadi additionally teaches that various markerless 3D motion capture sensors such as webcams are a thriving area of research (Dolatabadi Page 2 right-hand column). Finally, Dolatabadi teaches that previous research has focused on measuring gait parameters in a clinical laboratory setting using the Kinect.
Simply reciting the element [B2] does not qualify as significantly more because the element [B2] amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - See MPEP 2106.04(d) and MPEP 2106.05(h). Furthermore, the performance of a single limb stance exercise is well-understood, routine, and conventional, as is evidenced by “Single Limb Stance Times A Descriptive Meta-Analysis of Data from Individuals at Least 60 Years of Age” by Bohannon (hereinafter Bohannon). Bohannon discloses that the single limb stance has 
Simply reciting the element [C3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be 
Independent claims 11 and 13 recite mirrored system and computer-readable medium limitations and are not patent eligible for substantially similar reasons. 

Claims 4-7 and 6-10 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 17-18 and 20 depend from claim 13, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective 

No Prior Art Rejections
	There are no prior art rejections of claims 1, 6-7, 9-11, 13, 17-18, 20. 
With regards to claims 1, 11, and 13, the prior art does not teach or suggest a first balance score is complement to one of exponential function of a product of beta and negative inverse of the vibration index, wherein beta value is 0.00490, wherein the first balance score indicates how long the person can hold the single limb stance, wherein the second balance score is computed as complement to one of exponential function of a product of the beta value, and a summation of the SLS duration of the person with inverse of the vibration index” along with the other features of claims 1, 11, and 13, respectively. 
Claims 6-7 and 9-10 do not have prior art rejections by virtue of their dependence from claim 1. Claims 17-18 and 20 do not have prior art rejections by virtue of their dependence from claim 13.
“Single leg stance (SLS) and vibration index (VI): New instrumental indices for fall risk estimation in stroke survivors” (Chakravarty) (previously cited) discloses the use of a vibration index to determine first and second balance scores. However, Chakravarty is silent with regards to the use of an exponential function of a product of beta and negative inverse of the vibration index, wherein beta value is 0.00490, and the use of one of exponential function of a product of the beta value and a summation of the SLS duration of the person with inverse of the vibration index. 

Response to Arguments
Claim Objections
There are new claim objections. 

Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
In particular, the Applicant argues that the amended claims as a whole integrates the abstract idea into a practical application of accurately determining postural balance of the person based on generating scores which are obtained systematically based on various parameters and by validation of the experimental findings. 
This argument is not persuasive because the generation of scores and the validation of experimental findings are directed towards an abstract idea and not amount to a practical application. Such limitations are directed towards a mental process. Additionally MPEP 2106.04(d) indicates that limitations that the courts have found indicative of an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);

• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

The generation of scores and the validation of experimental findings are directed towards none of the above additional elements and thus do not amount to a practical application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792